April 20, 2012


Mr. Leif Alexander Olson
Welsh & Chapoton LLP
8 Greenway Plaza, Suite 1120
Houston, TX 77046
Mr. Paul S. Radich
Andrews Kurth LLP
600 Travis Suite 4200
Houston, TX 77002

RE:   Case Number:  10-0969
      Court of Appeals Number:  09-09-00524-CV
      Trial Court Number:  07-08-08150-CV

Style:      THE MANSIONS IN THE FOREST, L.P., AND THE ESTATES-WOODLAND,
      L.P.
      v.
      MONTGOMERY COUNTY, TEXAS

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Mr. Mark Turnbull |
|   |Ms. Carol Anne    |
|   |Flores            |